Title: To Benjamin Franklin from Madame Brillon, [after 16 August 1780]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


[after August 16, 1780]
Il m’est impossible mon bon papa d’allér ce matin déjeunér avéc vous; je suis toujours foible, souffrante et de plus fort affligée du désastre de la maison Bouffé vous sçavés combien ces dames sont mes amies! Faittes moi l’amitié mon chér papa de témoignér a mdes de Boullainvilliér et de Tonnére combien je suis chagrine de pérdre l’occasion de me trouvér avéc élles, elles ont eu mille attentions pour moi pendant ma maladie, et sont venuës me voir deux fois depuis; la premiére fois j’étois allér prendre l’air au bois, la seconde j’étois dans mon lit un de mes premiérs soins lorsque je pourrai faire quelques visittes sera de les allér remercier; adieu mon ami a ce soir, je compte absolument sur vous mes filles sur monsieur franklinét:/:
 
Addressed: A Monsieur / Monsieur Franklin / a Passy
